.I


      AO 93 (Rev. 11/13) Search and Seizure Wamnt



                                                 UNITED STATES DISTRICT COURT

                                                                                         •11
                                                                                  for the

                                                                   Eastern Distric;
                        In the Matter of the Search of
                   (Briefly describe the property to be searched                     )
                    or identify the person by name and address)                                                          IN CLERK'S OFFICE
                                                                                     )       Case No.              U.S. DISTRICT COi l~T J:.q.N.Y.
                                                                                     )
                 A SILVER & WHITE, APPLE IPHONE 6
                   ASSIGNED NUMBER 516-425-0224
                                                                                     )
                                                                                     )
                                                                                                                   *       ,.. 2 7 2019
                                                                                                                          SEP                  *
                                                                                                                     LONG ISLAND Ut-r-1CE
                                                       SEARCH AND SEIZURE WARRANT
     To:       Any authorized law enforcement officer
              An application by a federal law enforcement officer or an attorney for the government requests the search
     of the following person or property located in the           Eastern            District of              New York
     (identify the person or describe the property to be searched and give its location):



                                                                      PLEASE SEE "A1TACHM ENT A"


             I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
     described above, and that such search will reveal (identify the person or describe the property to be seized):



                                                                       PLEASES~E "ATTACHMENTB"




              YOU ARE COMMANDED to execute this warrant on or before                                  October 10, 2019      (not to exceed 14 days)
           0 in the daytime 6:00 a.m. to I 0:00 p.m.               gl at any time in the day or night because good cause has been established.

             Unless delayed notice is authorized below, you must give a <;:opy of the warrant and a receipt for the property taken to the
     person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
     property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
 as required by law and promptly return this warrant and inventory to                    the Duty Magistrate Judge
                                                                                                        (United States Magistrate Judge)

      0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
 property, will be searched or seized (check the appropriate box)
      0 for _ _ days (not to exceed JO) 0 until, the facts justifying, the later specific date of
                                                                                                        L
 Date and time issued:
                                                                                                                Judge 's signature

 City and state:                Central Islip. New York                                     Hon. A. Kathleen Tomlinson          U.S.M.J.
                                                                                                              Printed name and title
    ,l,

. ~;~·m
 AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                               Return
                                                                             Copy of warrant and inventory left with:




                                                                                                     FILED
                                                                                                 ,N CLERK'S OFFICE
                                                                                           U,6, DISTRICT COURT E.D.N.Y.

                                                                                            *      OCT. 16 a,p19        *
                                                                                            LONG ISLANC OFFICE




                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.                                                                                 ·




                                                                                    Executingofficer'sslgnature ~   ~

                                                           JfS CJ £tR1id ~ &AN~ ·      Prin;;,;;,;d title
                                                                                                                                1
                                   ATTACHMENT A

Property to Be Searched

A SILVER & WHITE APPLE !PHONE 6 ASSIGNED NUMBER 516-425-0224, IMEi:
359309060188473 AND UTILILIZED AND SEIZED FROM DEFENDANT LORRAINE
SUE PILITZ ("DEVICE")


This warrant authorizes the forensic examination of DEVICE for the purpose of identifying
the electronically stored information described in Attachment B.
                                      ATTACHMENT B

Particular Things to be Seized

All information obtained from DEVICE #1 will be maintained by the government for the
purpose of authentication and any potential discovery obligations in any related prosecution.
The information shall be reviewed by the government only for the purpose of identifying and
seizing all information described below that constitutes fruits, evidence and instrumentalities
of a conspiracy to launder money, in violation of Title 26, United States Code, Sections
7201(1), 7212(a) and Title 31, United States Code, Section 5324.

All records and information on the DEVICE described in Attachment A, including names and
telephone numbers, as well as the contents of all call logs, contact lists, text messages, emails
(including those sent, received, deleted and drafted), instant messages, photographs, videos,
Facebook posts, Internet activity (including browser history, web page logs, and search terms
entered by the user), and other electronic media constituting evidence, fruits or
instrumentalities of a conspiracy to launder money, in violation of Title 26, United States Code,
Sections 7201(1), 7212(a) and Title 31, United States Code, Section 5324 including;

       I.      Evidence of user attribution showing who used or owned the DEVICE at the
       time the things described in this warrant were created, edited, or deleted, such as, for
       example, logs, phonebooks, saved usemames and passwords, documents, and browsing
       history;

       2.     Evidence of software that would allow others to control the DEVICE, such as
       viruses, Trojan horses, and other forms of malicious software, as well as evidence of
       the presence or absence of security software designed to detect malicious software;

      3.      Evidence of the lack of such malicious software;

      4.     Evidence of the attachment to the DEVICE of other storage DEVICEs or similar
      containers for electronic evidence;

      5.     Evidence of counter forensic programs (and associated data) that are designed
      to eliminate data from the DEVICE;

      6.     Evidence of the times the DEVICE was used;

      7.     Passwords, encryption keys, and other access DEVICEs that may be necessary
      to access the DEVICE; and

      8.     Contextual information necessary to understand the evidence described in this
      attachment, all of which constitute evidence, fruits and instrumentalities of a conspiracy
      to launder money, or violations of Title 26, United States Code, Sections 7201(1),
      7212(a) and Title 31, United States Code, Section 5324.
